                   UNITED STATES DISTRICT COURT

                   SOUTHERN DISTRICT OF GEORGIA

                        SAVANNAH DIVISION


FRANK JOSEPH SCHWINDLER,           )
                                   )
     Petitioner,                   )
                                   )
v.                                 )                CV416-189
                                   )
P.O. AHMED HOLT, Warden,           )
                                   )
     Respondent.                   )

                                 ORDER

     Frank Joseph Schwindler has petitioned this Court for relief from

his state-court judgment, pursuant to 28 U.S.C. § 2254.         See doc. 1.

After a somewhat convoluted procedural history, the case returned to this

Court from the United States District Court for the Northern District of

Georgia. Doc. 45. Given the pendency of state habeas proceedings, this

Court held the petition in abeyance.          See doc. 49 (Report and

Recommendation), adopted doc. 50. After the case was stayed, petitioner

filed motions to argue the propriety of the Northern District’s transfer.

See doc. 51. His motion was denied by the District Judge. Doc. 54. He

has filed a notice of his appeal of that order to the United States Court of

Appeals for the Eleventh Circuit. Doc. 56.
                                       1
      When he filed his notice of appeal, Schwindler also filed a motion

requesting an extension to a deadline imposed when the Court held his

petition in abeyance.       Doc. 55.      The Court directed him to file an

amended petition within thirty days of the conclusion of his state

proceeding.    See doc. 54 at 4.       His present motion indicates that the

Georgia Supreme Court denied him a certificate of probable cause to

appeal the denial of his habeas petition. See doc. 55 at 2. Given the

pendency of his appeal to the Eleventh Circuit, he requests either that this

case be held “in abeyance until such time as the appellate court considers

his appeal,” or a thirty-day extension.1

      Normally the filing of a notice of appeal is an event of jurisdictional

significance; it divests the district court of jurisdiction over a case and

vests jurisdiction in the court of appeals. Griggs v. Provident Consumer

Discount Co., 459 U.S. 56, 58 (1982). That transfer, however, may avoid

aspects of the case not involved in the appeal.                  See id.      Given

Schwindler’s express goal of having his petition considered in the




1
  It is not clear when the Georgia Supreme Court denied him a certificate of probable
cause, terminating his state proceeding and starting the time for him to file an
amended petition. Thus, it is not clear when he proposes to submit his amended
petition.
                                         2
Northern District, the Court will STAY all deadlines in this case until his

appeal is concluded.      If the Court of Appeals determines that

Schwindler’s petition is properly before this Court, he must file his

amended petition within thirty days of the disposition of his appeal.

     SO ORDERED, this 30th day of
                               o April,
                                  p , 2019.
                                        0 9.

                                     _______________________________
                                      __
                                       _______
                                             ______________
                                                          _____
                                     CHRISTOPH
                                             P ER L. RAY
                                      HRISTOPHER
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




                                    3
